Citation Nr: 0806809	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-00 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected scar, residual of right testicular cyst 
surgery, currently rated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran served on active duty from August 1982 to July 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for his service-connected scar residual of right 
testicular cyst surgery.  

During the course of this appeal, the veteran made assertions 
that appear to be claims of entitlement to service connection 
for certain disabilities he believes are either associated 
with his service-connected surgical scar disorder or should 
be service-connected on a direct service incurrence basis.  
Specifically, the veteran asserted that he has current 
genitourinary pathology, including urinary dribbling, 
hematuria, and occasional burning, and that such pathology 
pre-existed service and was aggravated therein.  The veteran 
has also asserted that his in-service testicular surgery that 
resulted in the service-connected scar has caused serious 
psychiatric problems, and that these psychiatric disorders 
should be service-connected on a secondary basis.  This 
information is referred to the RO for appropriate action, to 
include clarification of these additional claims pursuant to 
their initial development and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The statement of the case pertaining to the increased rating 
issue under appeal was issued in November 2005.  The 
veteran's claim was certified to the Board in February 2006.  
In May 2006 and August 2006, the Board received from the 
Bonham VA Medical Center (VAMC) a considerable amount of 
additional medical evidence that must be considered pertinent 
to the veteran's increased rating claim.  In August 2006, the 
Board received from the veteran medical information taken 
from the Internet that he believes is pertinent to his 
appeal.  The veteran did not include with this evidence a 
waiver of initial review by the RO.

Since this evidence is pertinent to the issue of whether the 
veteran's service-connected scar residual of right testicular 
cyst surgery warrants an increased rating, including on an 
extra-schedular basis, and since it has not been considered 
by the RO, and the veteran has not submitted a statement 
waiving such consideration, it must be referred to the RO for 
initial review.  38 C.F.R. § 20.1304 (2007).  It is incumbent 
upon the RO to review the evidence, and if a decision cannot 
be reached that is favorable to the appellant, issue an 
appropriate supplemental statement of the case.  

Secondly, upon receipt of a complete or substantially 
complete application, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a).  The RO provided 
the veteran pre-initial adjudication of the increased rating 
issue on appeal by letter dated in May 2005.  This  notice 
letter, however, did not discuss the specific criteria for an 
increased rating, thus, the duty to notify has not been 
satisfied with respect to VA's duty to notify him of the 
information and evidence necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Based upon a 
careful reading the statements submitted by the veteran in 
support of his claim to date, it is clear that he is not 
aware of the specific criteria that is needed for a 
successful claim for an increased rating.  Thus, it is 
necessary that he be provided an additional notice letter 
discussing the criteria for an increased rating in accordance 
with the holding in Vazquez-Flores, supra.  

Under the circumstances, it is necessary that the case be 
remanded to the RO via the AMC for the following actions:

1.  Provide the veteran with specific 
written notice of the rating criteria 
necessary for the increased rating claim 
at issue in accordance with the holding 
in Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).  

2.  Following an appropriate period of 
time for response, readjudicate the 
veteran's claim for an increased 
disability rating for his service-
connected scar, residual of right 
testicular cyst surgery, currently rated 
as 0 percent disabling, taking into 
consideration all evidence contained in 
the claims file, including that submitted 
following the issuance of the November 
2005 statement of the case.  If any 
benefit on appeal remains denied the 
veteran should be provided a supplemental 
statement of the case and be given the 
legally requisite opportunity to respond.  
The claims folder should be returned to 
the Board.

The purpose of this remand is to ensure due process and to 
assist the appellant in the development of her claim.  No 
action by the appellant is required until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


